Title: To George Washington from Major General Lafayette, 15 May 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        My dear General
                        Valley forge Camp the 15th may 1778
                    
                    Agreable to your excellency’s orders I have taken the oath of the gentlemen officers in general woodfort’s brigade and theyr certificates have been sent to the adjudant general’s office—give me leave now to present you with some observations delivered to me by many officers in that brigade who desire I may submit them to your perusal. I know, Sir, (besides I am not of theyr opinion in the fact itself) that I Should not accept for you the objections those Gentlemen could have as a body to any order from Congress—but I Confess the desire of being agreable to them, of giving them any mark of friendship and affection which is in my power, and aknowledging the kind sentiments they honor me with have been my first and dearest Considerations—besides that, be pleased to consider that they began by obeying to orders, and want only to let theyr beloved general know, which were the reasons of theyr being rather reluctant (as far as reluctance may comply with theyr duty and honor) to an oath whose meanings and spirit was I believe misunderstood by them—I may add, Sir, with a perfect Conviction, that there is not one among them, but who would be thrice happy were occasions offer’d to them of distinguishing yet by new exertions theyr love for theyr country, theyr zeal for theyr duty as officers, theyr consideration for the civil Superior power and theyr love for your excellency. With the greatest respect and most tender affection I have the honor to be Your excellency’s The most obedient humble servant
                    
                        the marquis de lafayette
                    
                